Title: From Thomas Jefferson to Thomas Munroe, 7 March 1803
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Sir 
                     
            Washington Mar. 7. 1803.
          
          On further enquiry & consideration I find it will be better to employ what is called here foundation stone, rather than brick: consequently that little brick will be wanting. your advertisement therefore may be that there will be wanting large quantities of freestone, foundation stone & lime, and some brick. be so good as to mention this to mr Latrobe should he come.
          Accept my best wishes & respects.
          
            Th: Jefferson
          
        